UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HEBER LUDIM BATEN ESCALANTE, JOSE                               Index No. 1:17-CV-8370-SLC
 ESPINDOLA, AUSENCIO HERRERA, NELSON
 ROBERTO          GODOY         SALAZAR      and
 ENMANUEL EIEZER PERALTA, individually
 and on behalf of others similarly situated,                          JUDGMENT

                          Plaintiffs,

                      -against-

 MOUNTAIN       FARMS,    INC.    (d/b/a
 DELMONICO), PAUL PREVITI, KYU OK HAN,
 and JINNY LEE,

                          Defendants.




                                          JUDGMENT

       On January 28, 2019 Plaintiff filed a notice of acceptance of offer of judgment pursuant to

Rule 68 of the Federal Rules of Civil Procedure;

      NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

       That the Plaintiff Heber Ludin Baten Escalante have judgment against Defendants

MOUNTAIN FARMS, INC. (d/b/a DELMONICO), PAUL PREVITI, KYU OK HAN, and

JINNY LEE (collectively “Defendants”), jointly and severally, in the amount of $5,214.92 (Five

Thousand Two Hundred Fourteen Dollars Ninety Two Cents) which is exclusive of attorneys’ fees

and costs.

       This judgment shall be in full satisfaction of all federal and state law claims or rights that

Plaintiff may have as to damages, or any other form of relief, arising out of the alleged acts or
omissions of the Defendants, in connection with the facts and circumstances that are the subject of

this action.

        March 19 2020
Dated: ________,

                                             _____________________________




                                               -2-
